Citation Nr: 1411903	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-07 211	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability, including mitral stenosis and insufficiency.  

2.  Entitlement to service connection for chronic atrial fibrillation with pacemaker.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who had active service from June 1944 to June 1946 and from June 19, 1951 to June 29, 1951.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in July 2011 (which denied service connection for CLL) and September 2011 (which confirmed the prior denial of service connection for a variously diagnosed heart disability (to include the diagnoses previously considered and chronic atrial fibrillation with pacemaker and hypertension).  In April 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) as to the Veteran's cardiovascular claims; the opinion was received in June 2013.  In October 2013, the Veteran submitted additional evidence (a private medical statement listing his current disabilities) with a waiver of RO initial consideration.

Regarding heart disability, although the RO reopened the Veteran's claim and adjudicated the issue on the merits in a February 2012 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 1947 rating decision denied the Veteran service connection for a heart disability based essentially on finding that such disability resulted from rheumatic fever which preexisted service and was not aggravated therein.

2.  Evidence received since the November 1947 rating decision includes medical evidence that tends to relate the Veteran's heart disability to his service/exposure to ionizing radiation therein, relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and raises a reasonable possibility of substantiating the claim.

3.  Rheumatic fever was not noted when the Veteran was examined for enlistment; clear and unmistakable evidence shows that such disability preexisted his active service. 

4.  Cardiovascular pathology residuals of the Veteran's pre-existing rheumatic fever did not increase in severity beyond natural progression during his active service, clear and unmistakable evidence shows that rheumatic fever/a heart disability was not aggravated by service (including by exposure to ionizing radiation).

5.  The Veteran's claimed heart disabilities (rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and hypertension), were not diagnosed within his first postservice year (after his first period of service), but resulted from his rheumatic fever, which clearly and unmistakably preexisted (and was not aggravated beyond natural progression during) his active service.  

6.  The Veteran's CLL was not manifested in service, was first diagnosed many years after his discharge from active duty, and is not related to an injury, disease, or event in service (to include exposure to ionizing radiation).






CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a variously diagnosed heart disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  On de novo review, service connection for a variously diagnosed heart disability (to include rheumatic heart disease residuals, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation and/or hypertension) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

3.  Service connection for CLL is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  It provides that when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) the information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim to reopen, there is specific notice required with such claim.  However, inasmuch as this decision reopens the claim, there is no reason to discuss whether there was a notice defect in the matter, as any notice omission is harmless.

Regarding service connection for chronic atrial fibrillation with pacemaker, hypertension and CLL (claimed as due to exposure to ionizing radiation), the RO provided pre-adjudication VCAA notice by letter in April 2011.  The Veteran was notified of the evidence needed to substantiate the claims, that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records (or that with his authorization VA would obtain such records on his behalf).  He was encouraged to furnish information regarding his alleged radiation exposure, and was provided a radiation risk activity information sheet as a guide on what to report to the RO.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  It is not alleged that he was prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for VA examinations in June 2011 (with addenda in August and September 2011) and the Board obtained a VHA medical advisory opinion.  The Veteran has not been afforded a VA examination with respect to the claim of service connection for CLL.  Notably, the diagnosis of CLL is not in dispute.  In the absence of any probative evidence, that CLL may be related to an injury, disease, or event in service (to include exposure to ionizing radiation), even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen

A November 1947 rating decision denied the Veteran's claim of service connection for a heart disability based essentially on finding that such disability resulted from rheumatic fever which pre-existed his service and was not aggravated therein.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the November 1947 rating decision included service treatment records, which are silent for complaints, treatment, or diagnosis of a heart disability, and an April 1947 letter from M. M. Weaver, M.D., from University of Minnesota Students' Health Service, which states that a systolic murmur was found during a September 1946 physical examination and the Veteran was referred for cardiac consultation, which took placed in November 1946.  The consulting provider elicited a history of rheumatic fever (at age 10 with recurrence at age 15, both prior to the Veteran's June 1944 enlistment).  The impression was mitral stenosis and insufficiency, grade I.  The record in November 1947 did not include a medical opinion regarding the etiology of the Veteran's heart disability. 

Evidence received since the November 1947 rating decision pertaining to the claim to reopen includes a December 2011 letter from M. King, M.D., which states that the Veteran underwent successful aortic and mitral valve replacement in 2011 and, at such time had "a very calcified aorta which is probably out of proportion to the patient's other pathology."  Dr. King was concerned that "this heavy calcification of the aorta and aortic wall was secondary to radiation in the past," noting that, during WW II, the Veteran was in "Nagasaki, Japan, only one month after the atomic bombs had been dropped and, therefore, the patient clearly has had excessive radiation exposure in the past."  Dr. King opined that the Veteran's excessive radiation exposure in the past may be the etiology for his extreme aortic wall calcification.  In January 2012, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction found that the Veteran's participation in the occupation of Nagasaki was confirmed by military records.  

Taken at face value (as required for the purpose of reopening), the opinion from Dr. King and the confirmation of the Veteran's participation in the occupation of Nagasaki address the matter of a nexus between the Veteran's cardiac disability and his service, relate to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and raise a reasonable possibility of substantiating such claim.  Accordingly, the evidence received since November 1947 is both new and material, and that the claim of service connection for a heart disability may be reopened.
Service Connection for a Heart Disability

The analysis proceeds to a de novo review (which encompasses the cardiovascular diagnoses previously considered, as well those newly shown).  The Veteran is not prejudiced by the Board's proceeding to de novo review without returning the claim to the RO for initial de novo consideration (upon reopening) because the RO has already reopened and denied the claim on the merits (in the February 2012 SOC).  The Board finds that no further development (to include a VA nexus examination) is necessary because the Veteran was afforded such examination June 2011 (with addenda in August and September 2011) after his claim to reopen was received and the Board obtained a VHA medical advisory opinion regarding nexus in June 2013.

The Veteran seeks service connection for heart disabilities (rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and hypertension) and CLL.  He maintains that such diseases are due to his exposure to ionizing radiation in service serving with occupation forces in Japan.  In January 2012, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction confirmed the Veteran's participation in the occupation of Nagasaki, and his status as a radiation-exposed veteran is not at issue. [A dose estimate was not sought (as the extent of radiation would not be determinative).]

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Certain chronic diseases (including cardiovascular-renal disease (including hypertension, arteriosclerosis, and organic heart disease), endocarditis (which encompasses all forms of valvular heart disease) and malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for cardiovascular-renal disease, endocarditis, and malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include: leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 
Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

Temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

As noted above, the STRs for the Veteran's 1944-1946 period of service show that his heart was normal on clinical evaluations for induction and for separation; no heart/cardiovascular abnormality was found.  The Veteran's history of rheumatic fever prior to enlistment was also not noted.
An April 1947 letter from Dr. Weaver states that a systolic murmur was found during a September 1946 physical examination and the Veteran was referred for cardiac consultation, which took place in November 1946.  The cardiac consultant elicited a history of rheumatic fever (at age 10 with recurrence at age 15, both prior to the Veteran's June 1944 enlistment).  The impression was mitral stenosis and insufficiency, grade I.  

A May 1951 letter from H. J. Thompson, M.D., confirms the medical history noted by Dr. Weaver and states that the Veteran was "placed in Class 'D', meaning unable to engage in any forms of athletics, physical education, or drill."  

A June 2011 VA examination report notes the Veteran's claims file was reviewed, and notes his history of rheumatic fever at age 15, acute cardiac illness in 1942, no complaints in service, hypertension diagnosed in 1950, postservice history of cardiovascular treatment (myocardial infarction, atrial fibrillation, congestive heart failure), pacemaker placement in 2001 and mitral and aortic replacement in 2009.  The diagnoses were rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis leading to aortic and mitral valve replacement.  The examiner opined that this condition is at least as likely as not service connected because:

[The Veteran's] entry medical examination is not available in claims file.  Letter from U Minn where he was student stated that examination done on Sep 18, 1946 showed findings consistent with mitral valve stenosis and insufficiency, grade I, placing veteran in Class D meaning unable to engage in any form athletic, physical education or drill.  Veteran was discharged from active duty in Jun 1946 and remained in active reserves until 1951 when deemed not qualified for active duty or retention in USNR.  Diagnosis of rheumatic heart disease was made within 3 months of military discharge.  Mitral valve stenosis and insufficiency and aortic stenosis as well as atrial fibrillation are well known complications of rheumatic fever and rheumatic heart disease.  He had rheumatic fever before entering service in 1944, but his entry medical examination is not available and discharge examination from active duty on 6/1/46 stated heart examination was normal and bp was 136/86.  As noted, letter above quoted 3 months after his discharge.  

Also diagnosed was hypertension, which the examiner opined was "caused by or the result of military service."  The rationale for this opinion was "[m]edical evidence of hypertension while on active duty."  The Veteran "was determined to be not physically qualified for continued active duty in the reserves or for recall to active duty.  His three blood pressures measured on that day, 9/27/1951 were 170/120, 150/120, and 170/130."  [Significantly, the Veteran was not on active duty on the date cited.]

In an August 2011 addendum to the June 2011 examination report, a VA physician who reviewed the Veteran's claims file and VA examination report opined "[m]ilitary service did not aggravate the rheumatic fever that was a pre-existing condition.  Any manifestations beyond entrance into the military are the natural progression of the disease."  The rationale for this opinion was that "[t]here are no known occupational or environmental exposures for military service that would contribute to or exacerbate the underlying condition of rheumatic fever and its complications."

In a September 2011 addendum, the examiner who provided the August 2011 addendum regarding rheumatic fever also opined that "[r]heumatic heart disease is not caused by, the result of, or aggravated by military service" because "[t]his is the normal progression of rheumatic heart disease."  The examiner further opined that "[h]ypertension is not caused by, the result of, or aggravated by military service" because the "[c]ondition [was] diagnosed between times of military service.  Hypertension is secondary to cardiac changes, aortic stenosis, caused by rheumatic heart disease which is not the result of miltiary service."  

In a December 2011 letter, M. King, M.D., stated that the Veteran had undergone successful aortic and mitral valve replacement in 2011 and, at the time of this surgery, had "a very very calcified aorta which is probably out of proportion to the patient's other pathology."  Dr. King was concerned that "this heavy calcification of the aorta and aortic wall was secondary to radiation in the past," noting that, during WW II, the Veteran was in "Nagasaki, Japan, only one month after the atomic bombs had been dropped and, therefore, the patient clearly has had excessive radiation exposure in the past."  Dr. King opined that the Veteran's excessive radiation exposure in the past may be the etiology for his extreme aortic wall calcification.

Finding the June 2011 VA opinion (with August and September 2011 addenda) inadequate for rating purposes (because the June 2011 opinion was based on inaccurately interpreted factual data and the addenda are conclusory), in April 2013 the Board requested a medical advisory opinion from VHA.  

In the June 2013 VHA medical expert advisory opinion received in response, G. S. Lynchard, M.D., Staff Cardiologist, Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri (who reviewed the Veteran's claims file and medical literature) observed that the Veteran's  cardiovascular diagnoses were hypertension, rheumatic fever, rheumatic heart disease, atrial fibrillation, atrioventricular nodal ablation, bradycardia resulting in permanent pacemaker placement, and thoracic aorta atherosclerosis.  Dr. Lynchard opined that the Veteran's "cardiovascular pathology ... is consistent with the natural history of rheumatic heart disease" and "[t]here is no factual evidence that supports the claim that the patient's cardiovascular diseases are the result of or aggravated by his military service (to include any ionizing radiation exposure)."  

Regarding hypertension, the VHA expert explained:

The patient was diagnosed with hypertension after separation.  The hypertension was not caused by or aggravated by service.  The patient had normal blood pressure and a normal cardiovascular examination at time of separation.  Blood pressure measurements taken on 2 June 1946 were 132/80 mmHg and 134/82 mmHg.

Regarding rheumatic fever, rheumatic heart disease, atrial fibrillation, atrioventricular nodal ablation, and bradycardia resulting in permanent pacemaker placement, the VHA expert explained:
The rheumatic fever diagnosis was reported by the patient and pre-existed service.  The patient had a normal cardiovascular physical examination at time of enlistment (1944) and a normal cardiovascular physical examination at time of separation (1946).  20 November 1946 the patient was evaluated by a cardiologist and determined to have mild (grade 1) mitral valve stenosis and mitral valve insufficiency due to rheumatic heart disease.  Patient was given physical exercise limitations at that time. 

Rheumatic fever may result in carditis after the initial or recurrent infection and often present as valvulitis (ref 1, 2).  The patient's heart valve disease and atrial fibrillation are consistent with the natural progression of rheumatic heart disease.  There is no factual evidence in the record that supports that the pathology was aggravated or accelerated during service/within one year following separation.  The pathology of rheumatic heart disease is the result of an immune response after exposure to Streptococcus pyo genes.

Regarding thoracic aorta atherosclerosis noted by Dr. King, the VHA expert explained:

Calcification of the thoracic aorta is associated with older age, hypertension, and smoking.  Severe calcification of the thoracic aorta (porcelain aorta) can result in the inability to perform valve replacement surgery because of the contraindication to cross-clamp the calcified vessel for utilization of cardiopulmonary bypass.  As the aortic valve surgery was still able to be performed, the thoracic aorta calcification is not consistent with severe calcification.  In addition, rheumatic heart disease and calcified aorta are not recognized as radiogenic diseases.  Ionizing radiation (treatment or exposure) can increase the risk of cardiovascular disease.  Classically, radiation injury to the heart manifests as coronary artery disease or increased risk of myocardial infarction.  Chart review reveals that the patient had a cardiac catheterization prior to his heart valve surgery that revealed no obstructive coronary artery disease.  Chart review does reveal a report of myocardial infarction in 2000.  If the patient did have a myocardial infarction in 2000, it was not caused by or related to service (ref 3, 4).

A heart disability (or rheumatic fever) was not noted when the Veteran was examined for service entrance.  Consequently, the presumption of soundness as to such disability on entry in service applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also 38 C.F.R. § 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception). 

However, the presumption of soundness is rebutted as there is clear and unmistakable evidence that rheumatic fever pre-existed the Veteran's service and there is no evidence that residual pathology increased during (or as a result of) service.  The Veteran reported during treatment in 1946 (after his discharge from military service) that he had had rheumatic fever at age 10 with recurrence at age 15 (both prior to his June 1944 enlistment).  The Board finds this statement made in the course of treatment to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  A pre-service history of rheumatic fever is essentially not in dispute (post service statements from the Veteran and his spouse have conceded his pre-enlistment history of rheumatic fever).  This evidence clearly and unmistakably establishes that rheumatic fever pre-existed the Veteran's active service. 

Second, there is clear and unmistakable evidence that residuals of rheumatic fever were not aggravated during service.  See Wagner, 370 F.3d at 1097.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b).  Whether a disability increased in severity is in large measure a medical question.  There is no medical evidence of an increase in severity of the Veteran's heart disability (rheumatic fever) beyond natural progress during service.  Competent medical evidence shows that the Veteran's rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis leading to aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and hypertension) were not diagnosed within his first year after his first period of service and resulted from natural progression of his pre-existing rheumatic fever.  Therefore, there is no basis for applying the chronic disease presumptions provided under 38 U.S.C.A. § 1112.

The June 2011 VA examiner related the Veteran's cardiovascular disability to his service (August and September 2011 addenda found otherwise).  As the June 2011 examiner premised his opinion on an inaccurate interpretation of factual data and the addenda opinions are conclusory, these opinions lack probative value.  The June 2013 VHA consulting expert opined that the Veteran's cardiovascular disease was not caused or aggravated by his military service.  The VHA expert explained that the Veteran had a normal cardiovascular examination both on enlistment and separation and explained that "heart valve disease and atrial fibrillation are consistent with the natural progression of rheumatic heart disease" and "[t]here is no factual evidence in the record that supports that the pathology was aggravated or accelerated during service/within one year following separation."  The Board finds the VHA expert's opinion to be the most probative evidence in this matter, and persuasive.

The Board notes the opinion by Dr. King, that the Veteran's radiation exposure during service may be the etiology for his extreme aortic wall calcification.  However, rheumatic heart disease and aortic calcification are not included in the list of diseases that may be presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) or listed among radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Dr. King's opinion is stated in speculative terms, does not include an explanation of rationale, and does not cite to supporting clinical data or medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Therefore, that opinion is lacking in probative value.  The VHA expert explained the rationale for his opinion to the contrary, indicating "[c]lassically, radiation injury to the heart manifests as coronary artery disease or increased risk of myocardial infarction.  Chart review reveals that the patient had a cardiac catheterization prior to his heart valve surgery that revealed no obstructive coronary artery disease.  Chart review does reveal a report of myocardial infarction in 2000.  If the patient did have a myocardial infarction in 2000, it was not caused by or related to service."  The VHA expert cited to two medical texts.  The VHA expert expressed familiarity with the entire history of the Veteran's rheumatic fever and heart disease, cited to supporting factual data/clinical findings, addressed the observation by the private provider, and gave a thorough explanation of rationale.  The Board finds the VHA expert's opinion persuasive.

The Board has closely reviewed the lay statements from and on behalf of the Veteran that relate his heart disabilities to service, to include his exposure to radiation therein.  Such statements  are not competent (and probative) evidence in the matter of a nexus between the Veteran's heart disabilities and his service/exposure to radiation therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.)  The matter of a nexus between the onset of heart disease (which involves an insidious process) and events in service (including exposure to radiation) is a complex medical question that requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have.  Significantly, he does not cite to supporting medical opinion or medical literature.

In light of the foregoing, the Board finds that the evidence does not support that the Veteran's preexisting rheumatic fever increased in severity beyond natural progression during, or as a result of, his service or that his heart disabilities (rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and hypertension), are somehow otherwise related to his service.  Consequently, a preponderance of the evidence is against this claim and service connection for a variously diagnosed heart disability to include rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and hypertension is not warranted.

CLL

Service treatment records do not show a diagnosis of CLL, or complaints or clinical findings relative thereto.  There was no complaint, treatment, or diagnosis of CLL during service or at the time of the Veteran's June 1946 service separation physical examination.  

Private treatment records show that the initial diagnosis of CLL was in July 2010.  

As noted above, the Veteran's participation in the occupation of Nagasaki is confirmed and he is a "radiation-exposed veteran;"  his status as a radiation-exposed veteran is not in dispute.  However, CLL is specifically excluded from the list of diseases that may be presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), and from the list of radiogenic diseases acknowledged under 38 C.F.R. § 3.311(b)(2).  Accordingly, service connection for CLL may be established only by affirmatively showing that such disease was manifested in service or in the first postservice year (following his June 1946 separation from service -for presumptive service connection for CLL as chronic disease under 38 U.S.C.A. §  1112), or is somehow directly related to his service, to include as due to exposure to radiation therein.  See Combee, 34 F.3d at 1042.  

There is no record of a diagnosis of, or treatment for, CLL during service; the Veteran does not allege otherwise.  The record also does not show, nor does the Veteran contend, that CLL was diagnosed prior to 2010 (decades after his separation from service in 1946).  There is also no competent medical evidence of a causal link between the Veteran's CLL (diagnosed nearly 54 years after his participation in the occupation of Nagasaki) and his exposure to radiation in service.  Accordingly, service connection for CLL on the basis that it became manifest in service, or on a presumptive basis (as a chronic under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

The Board has reviewed the lay statements from and on behalf of the Veteran that relate his CLL to his exposure to radiation in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the CLL and exposure to radiation.  See Jandreau, supra.  CLL is not a disease the etiology of which may be established by lay observation.  The Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis, and does not describe symptoms (in, or proximate to, service) that support the recent diagnosis.  The matter of a nexus between CLL (which involves an insidious process) and radiation exposure in a particular case requires expertise (familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have.  Significantly, he does not cite to a supporting medical opinion or medical literature.

In summary, the Veteran's CLL was not manifested in service or in his first postservice year, and there is no competent (and probative) evidence that such disease is somehow otherwise related to his service, to include as due to exposure to radiation therein.  Consequently, the preponderance of the evidence is against this claim and service connection for CLL must be denied.  


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed heart disability is granted; service connection for a variously diagnosed heart disability (to include rheumatic heart disease, mitral valve stenosis with regurgitation and aortic stenosis with aortic and mitral valve replacement, chronic atrial fibrillation with pacemaker and/or hypertension) is denied on de novo review.

Service connection for CLL, to include as due to exposure to ionizing radiation in service, is denied.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


